ORDER
PER CURIAM:
Chris Ritz appeals his convictions following jury trial for first degree statutory sodomy, section 566.062, RSMo 2000, and attempted first degree statutory sodomy, sections 566.062 and 564.011, RSMo 2000, and concurrent sentences of fifteen and seven years imprisonment, respectively. Mr. Ritz claims that the trial court erred in overruling his motion for judgment of acquittal on the attempted statutory sodomy count because insufficient evidence was presented to support a conviction for that offense. The judgment of conviction is affirmed. Rule 30.25(b).